PER CURIAM.
We reverse and remand the trial court’s order denying appellant’s November 20, 2009 postconviction motion. The trial court did not consider or address the merits of fourteen of appellant’s fifteen claims. Appellant, however, failed to timely amend claim five as permitted by the court, and this claim was abandoned. We affirm the trial court’s determination that appellant’s August 27, 2010 motion was not timely filed. We remand this matter for the trial court to consider claims one through four and six through fifteen of appellant’s November 20, 2009 postconviction motion. We express no opinion as to the merits or sufficiency of any of these claims.

Reversed and remanded with directions.

STEVENSON, GROSS and CIKLIN, JJ., concur.